              Case
Richard O. Evanns,    2:19-mc-00198
                   Esq. SBN: 277442         Document 2 Filed 12/12/19 Page 1 of 1 Page ID #:4
Evanns Collection Law Firm
3731 Wilshire Blvd., Suite 514
Los Angeles, CA. 90010
Tel: 213-292-6888
Fax: 213-784-5439
Email: enforcements@rocketmail.com
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER:
Home Products International, North America Inc., Delaware           2:19-mc-00198
Corporation
                                                     Plaintiff(s)
                         v.
                                                                    AFFIDAVIT AND REQUEST FOR ISSUANCE
Michel Buchbut a/k/a Michel Bohbot, an individual, et al
                                                                           OF WRIT OF EXECUTION

                                                   Defendants)

(check one)       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                  STATE OF                           , COUNTY OF
    I, Richard O. Evanns, Esq.                                                     hereby state under penalty of perjury that,

    1. Judgment for $ $136,681.80              was entered on 12/11/2019                  on the docket of the
       above-entitled action in the U.S. DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA in favor of
       Home Products International, North America Inc., Delaware Corporation as Judgment Creditor, and against
       Michel Buchbut, DLDM Investment Limited, Best Plastics, LLC, and Best
       Plastico, LLC                                                         as Judgment Debtor

                   (If a Registered Judgment from another Court or District, include the following information)
         Said Judgment was registered herein under Title 28, U.S. Code, Section 1963, being a Judgment which was
         obtained in Civil Case No. 1:14-cv-05788                          in the United States District Court for the
         Northern                     District of Illinois                           and which has become FINAL.
         NOTE:     JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE
                   DISTRICT OF ORIGIN AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

    2. I am the Judgment Creditor, or the attorney for said Judgment Creditor, and request issuance of a Writ of
       Execution on the Judgment.

    3. ACCRUED since the entry of Judgment in the Northern                              District of Illinois
       are the following sums:
               $ 0.00                     accrued interest, computed at       0.00 % (see note)
               $ 0.00                     accrued costs
    Credit must be given for payments and partial satisfaction in the amount of $ 0.00                       which is to be
    credited against the total accrued costs and accrued interest, with any excess credited against the Judgment as entered.

    I declare under penalty of perjury that the foregoing is true and correct.

    Executed at Los Angeles                                State of California                                , this 12TH day of
    December               2019

                                                                                                  Signature
                                                                           Richard O. Evanns, Esq.

                         AFFIDAVIT AND REQUEST FOR ISSUANCE OF WRIT OF EXECUTION                                      American LegalNet, Inc.
CV-24 (6/01)                                                                                                          www.FormsWorkflow.com
